Citation Nr: 1445793	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to April 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
  
In a January 2012 statement, the Veteran indicated that he wanted a local RO hearing by a Decision Review Officer (DRO).  Information in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran was scheduled for a DRO hearing in March 2014, but the hearing was cancelled by the Veteran.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's claims as applications to reopen previously denied claims for service connection requiring the submission of new and material evidence under 
38 U.S.C.A. § 5108 (West 2002).  However, although the RO adjudicated and denied these claims in a December 2004 rating decision, this determination did not become final with regard to the issues on appeal.  Specifically, in the December 2004 rating decision, the RO denied the claims for service connection for a left hip disorder, a right knee disorder, and a right shoulder disorder, in part, because the Veteran had failed to report to a scheduled VA examination.  In a subsequent October 2005 statement, received by the RO within one year of the December 2004 rating decision, the Veteran stated that he had moved and had not received any notices from the RO.  The Veteran's October 2005 statement specifically requested that his claims be reopened; however, the RO took no action in response to the October 2005 statement.  In May 2009, the Veteran again submitted a statement requesting that his service connection claims be reopened.  The RO ultimately adjudicated the claims on appeal in a February 2010 rating decision.  In light of the Veteran's October 2005 statement, filed within one year of the December 2004 rating decision, the Board finds that the claims currently on appeal will be considered on the merits as initial claims for service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Shoulder 

Service treatment records reflect that the Veteran sustained several right shoulder injuries during service.  Specifically, in an August 1993 service treatment record, the Veteran complained of right shoulder pain for three days after lifting weights.  The Veteran was diagnosed with a right shoulder strain. 

In April 1996, the Veteran reported that he collided with another player while playing football and injured his right shoulder.  The Veteran underwent several follow-up evaluations for the right shoulder and complained of pain, grinding, and decreased range of motion.  The Veteran was diagnosed with right shoulder impingement syndrome.  

In a January 1997 treatment note, the Veteran stated that his right shoulder was still hurting and grinding.  The examining physical noted "chronic" shoulder pain.  

In a February 1997 follow-up treatment note, the Veteran underwent x-rays which noted an old healed clavicle fracture from childhood.  The Veteran was diagnosed with right shoulder impingement syndrome.  The examiner noted that the Veteran was to continue gradual progression of activities.

In a November 1996 report of medical history, completed by the Veteran around the time of separation from service, the Veteran checked "yes" as to having a painful or "trick" shoulder; however, the service separation examination report showed a normal clinical evaluation of the Veteran's upper extremities.
  
The Veteran was afforded a VA examination in December 2009.  The examiner noted that he reviewed the claims file.  During the evaluation, the Veteran reported that he injured his right shoulder in service while playing football and had chronic pain and problems lifting overhead since that time.  

Upon review of the December 2009 VA examination report, the Board finds that the examiner's findings and medical opinions are inadequate.  First, although the examiner was to conduct a physical examination of the Veteran's right shoulder, 
x-rays reviewed during the examination only discuss findings regarding the left shoulder.  Specifically, the examiner noted "minimal osteoarthritis, left acromioclavicular joint."  In the same report, however, the examiner also diagnosed "right shoulder DJD."  The Board finds these diagnoses to be unclear based on the x-ray results obtained during the examination report.  

Further, the examiner opined that the Veteran's right shoulder condition was less likely than not caused by or a result of his in-service joint complaints.  The examiner noted that there was no objective evidence to support a finding that the Veteran's right shoulder disorder was a chronic condition.  There was also no objective evidence of aggravation.  The rationale provided for this opinion was noted as "medical literature; medical record review; clinical experience."  

The Board finds the VA examiner's opinion and supporting rationale to be inadequate in addressing whether the Veteran's right shoulder disorder was incurred in service or is otherwise related to service.  The VA examiner did not address the in-service objective evidence and diagnoses of right shoulder impingement syndrome, right shoulder strain, and chronic shoulder pain.  Moreover, the examiner did not address the Veteran's notation of having a painful or "trick" shoulder at the time of service separation.  See November 1996 report of medical history.  Also, the Board finds that the examiner did not provide a sufficient rationale for his opinion; as such, the Board finds that a new VA examination and medical opinion is warranted.  

Left Hip

Service treatment records reflect that the Veteran complained of left hip pain in 1993 after falling while playing football.  In an October 1993 treatment note, the Veteran was diagnosed with a left hip contusion, but x-rays were negative for any abnormality.  In a November 1993 treatment note, the in-service physician noted that the Veteran complained of left hip pain and had been profiled multiple times for such complaints.  In a follow-up treatment note in November 1993, the in-service physician noted continued left hip pain and mild crepitus present.  

As noted above, the Veteran was afforded a VA examination in December 2009.  Although the examiner diagnosed the Veteran with a left hip strain, he did not conduct or review x-rays of the Veteran's left hip as was done for the shoulder and knee disorders.  The examiner did not provide a discussion or reason as to why 
x-rays were not conducted for the left hip disorder at the time of evaluation.  

Further, the VA examiner opined that the Veteran's left hip disorder was less likely than not caused by or a result of his in-service joint complaints.  The examiner noted that there was no objective evidence to support a finding that the Veteran's left hip disorder was a chronic condition.  There was also no objective evidence of aggravation.  The rationale provided for this opinion was "medical literature; medical record review; clinical experience."  

The Board finds that the medical opinion rendered by the December 2009 VA examiner is inadequate.  First, although the examiner noted that there was no objective evidence to support a finding that the Veteran's left hip disorder was a chronic condition, the Board notes that the Veteran's subjective complaints may be considered in determining the etiology of a disorder.  Further, the medical evidence did include objective service treatment records showing multiple complaints of left hip pain and left hip contusion in service.  Also, the Board finds that the examiner did not provide a sufficient rationale for his opinion; accordingly, the Board finds that a new VA examination and medical opinion is warranted.  

Right Knee 

Service treatment records reflect that the Veteran complained of right knee pain after falling on it while running in October 1993.  A physical examination at that time reveled mild swelling, tenderness along the tibial tuberosity, and crepitus along the patella tendon.  A right knee contusion was diagnosed at that time.  In November 1993, the Veteran was seen for continued right knee pain and tenderness along the patella tendon.  The Veteran reported that he was shifting his weight from the right knee to the left hip.  Tenderness to palpation and mild crepitus was present.  

The Veteran was afforded a VA examination in December 2009.  The examiner reviewed x-rays and noted a probable bone island in the distal right femur.  The diagnosis rendered was right knee strain.  As with the Veteran's other disorders, the VA examiner did not discuss any specific treatment notes of record or the in-service right knee complaints by the Veteran.  The examiner opined that the Veteran's right knee disorder was less likely than not caused by or a result of his in-service joint complaints.  The examiner noted that there was no objective evidence to support a finding that the Veteran's right knee disorder was a chronic condition.  The rational provided for this opinion was "medical literature; medical record review; clinical experience."  

The Board finds that the medical opinion rendered by the December 2009 VA examiner is inadequate.  As noted above, the Veteran's subjective complaints may be considered in determining the etiology of his disorder.  Further, the record does include objective evidence (service treatment records) showing multiple complaints and treatment for the right knee in service.  Also, because the examiner did not provide a sufficient rationale for his opinion, the Board finds that a new VA examination and medical opinion is warranted.  


Other Development

The last VA treatment record is dated November 30, 2011 from the Gainesville VA Medical Center (VAMC).  Updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Gainesville VAMC from December 1, 2011 to the present and associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA orthopedic examination to assist in determining the etiology of the Veteran's left hip, right knee, and right shoulder disorders.  The VBMS and Virtual VA electronic records and a copy of this Remand must be made available to the examiner.  Any medically indicated tests should be conducted, to include x-rays of the Veteran's right shoulder.  

The examiner is then asked to answer the following questions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right shoulder disorder was incurred in or is otherwise related to service.  In answering this question the examiner should note the in-service notations of a right shoulder strain, right shoulder impingement syndrome, and chronic right shoulder pain.

(b)  Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed left hip disorder was incurred in or is otherwise related to service.   In answering this question the examiner should note the in-service notations of left hip contusion, crepitus, and pain.  

(c)  Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed right knee disorder was incurred in or is otherwise related to service.  In answering this question the examiner should note the in-service notations of right knee contusion, crepitus, swelling, tenderness, crepitus, and pain.  

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  The examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements.

3.  After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


